Mercure, J.
Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Meehan, J.), entered April 18, 1991 in Rockland County, which, inter alia, granted defendant Donald A. Leenig’s motion for a change of venue.
Plaintiff brought this action to recover for the conscious pain and suffering and wrongful death of Arthur L. Talking-ton, Jr. as the result of an automobile accident which took place in Rockland County. Venue was placed in Bronx County because of the purported residence of defendant Anthony Coscia at 2541 Boston Post Road in Bronx County. Alleging that Bronx County was not a proper county (see, CPLR 510 [1]), defendant Donald A. Leenig first demanded and then *1007moved for a change of venue to Rockland County pursuant to CPLR 511. Supreme Court granted the motion and plaintiff appeals.
We affirm. In an affidavit submitted in support of Leenig’s motion and Coscia’s cross motion to change venue, Coscia stated that he currently resided in Rockland County, that he had resided in that county for the past eight years and that the Bronx County address set forth on the summons was that of one of his businesses, Anthony Coscia Contracting Corporation, which was not a party to the action. These averments satisfied Leenig’s burden of establishing that Coscia did not reside in Bronx County and, in the absence of contrary evidence, the movants were entitled to a change of venue as of right.
We have examined plaintiffs remaining contention and find it to be without merit.
Weiss, P. J., Mikoll and Crew III, JJ., concur. Ordered that the order is affirmed, with one bill of costs to defendants Anthony Coscia and Donald A. Leenig.